Bonds.com Group, Inc. 10-K Exhibit 32.2 CERTIFICATION PURSUANT OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Bonds.com Group, Inc. (the “Company”) on Form 10-K/A for the year ended December 31, 2007, as filed with the Securities and Exchange Commission (the “Report”), I, Jeffrey M. Chertoff, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 31, 2010 /s/ Jeffrey M. Chertoff Jeffrey M. Chertoff Principal Financial Officer
